                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION




Douglas Cousino,                                              Case No. 3:17CV2416

                       Plaintiff

                v.                                            ORDER

Laborers’ Union of North America,
 Local 500,

                       Defendant



        This is a suit under § 301 of the National Labor Relations Act, 29 U.S.C. § 185. The

plaintiff, Douglas Cousino, is a member of the defendant Local 500 (Local 500 or union) of the

Laborers’ International Union of North America (International). He claims that, despite his

ranking eighth on the union’s hiring hall referral list, he did not receive job assignments for over

a year. This was so, he asserts, even though Local 500 routinely provided work opportunities to

persons lower on the list and, indeed, to persons not on the list. (Doc. 8, Page ID #24, ¶ 6).

        Pending is the union’s motion to dismiss on the basis that the plaintiff failed to exhaust

his union remedies before filing this suit. (Doc. 10). The plaintiff opposes the motion, arguing

that bias on the part of the union rendered any effort to secure relief within the remedial process

futile. (Doc. 11).

        On review of the plaintiff’s complaint and applicable law, I disagree; accordingly, for the

reasons that follow, I grant the defendant’s motion to dismiss.
                                                 Background

        The gravamen of plaintiff’s claim of futility on the basis of union bias is that Local 500,

which operates a non-exclusive hiring hall, refused to refer him to jobs. To the extent that plaintiff

provides any factual detail, he contends the Local:

        systematically referred other members out who were lower than Plaintiff on the list and some
        who were not even on the list and in most instances without a letter of request being
        submitted by a contractor-employer. This was and is an ongoing practice and continues to the
        present time. Plaintiff states that the Defendant has engaged in many discrete acts of referring
        other members who were below him on the list and/or who were not on the list within the last
        six months which continued a pattern of activity since May of 2016. Plaintiff states that he
        has spoken with the Business Manager of the Defendant (Dave Fleetwood) about this
        continuing practice to no avail. He has further contacted the International Union Rep of Ohio
        (Matt Patten) about this continuing practice in July and August of 2017.

(Doc. 8, Page ID #24, ¶ 6).

        These events, plaintiff contends, justify his decision to forego his union remedies and to bring

this suit directly against Local 500. He seeks injunctive and monetary relief.

        Plaintiff acknowledges the existence of internal union remedies, and that the International

mandates exhaustion of those remedies before suit may be filed:

        No member shall bring or cause to be brought in any court, whether in law or
        equity, any action against a Local Union, District Council or the International
        Union or their officers, representatives or employees, in any matter involving an
        issue arising out of or related to the member's membership, which is remediable
        within the framework of the International Union, Local Union or District Council
        Constitution without having first exhausted all of the remedies available under the
        aforesaid Constitutions.

Laborers’ Int’l Union of North America Constitution, Art. XVI, § 2, at 44. (Emphasis added)

(Doc. 10, Exh. A).1




        1
          I agree with the defendant that it can, as an exhibit to its motion, offer, and I can
properly consider the International’s Constitution. Greenberg v. Life Ins. Co., 177 F.3d 507, 514
(6th Cir. 1999).



                                                       2
       The plaintiff’s claim that his decision to bypass internal remedies on the basis of alleged

bias locally and at the appellate levels fails for two inter-related reasons: 1) his allegations about

local bias lack an adequate factual basis and is purely conclusory; and 2) his assumptions about

bias beyond the local level, as to which he provides no factual support, are entirely speculative.

                                                 Discussion

       The Twombly/Iqbal doctrine requires that, to avoid dismissal, a complaint must: 1)

contain factual allegations, as opposed to legal conclusions, that arise above the merely

speculative; and 2) those factual allegations must be sufficiently plausible to infer entitlement to

relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqbal, 556

U.S. 662 (2009). Plaintiff’s complaint does not meet these requirements.

       Plaintiff’s claim that bias would have infected any effort to secure relief at any level via

the process mandated in the International Constitution lacks a factual underpinning. That

plaintiff complained unsuccessfully to one local union official to and an International official

might – at most – hint at bias against him. But even that inference is unsustainable, as plaintiff

fails to recite statements or point to actions by either official that would indicate personal

animus.

       Here, as in Aleem v. International Union of AFSCME, 1994 WL 897987, at *5

(E.D.Mich.1994), the “[p]laintif only makes conclusory allegations of bias against the defendants

. . . based on speculation at best.” See also Bee v. Local 719, United Auto Workers, 744 F. Supp.

835, 838 (N.D. Ill. 1990) (conclusory allegations of union bias will not support the claim that

exhausting internal union remedies would be futile).

       Other courts have declined to excuse a failure to exhaust even where a plaintiff has

pleaded, as plaintiff here has not, some manifestation of official hostility.




                                                      3
        In Gonzalez v. Al & John Inc., 2007 WL 1490407, at *2–3 (D.N.J. 2007), for example,

allegations that a shop steward threatened to call the police if plaintiff continued to speak to him

about non-Union members receiving a bonus, that the Union President did not return a phone

message, and that the Union took no action on plaintiff’s behalf, did not provide a “clear and

positive showing” that exhaustion is, or would have been, futile.

        Likewise, in Fox v. Local Lodge No. 85, Intern. Broth. of Boilermakers, 2014 WL

825242, at *2–3 (N.D. Ohio 2014) (Helmick, J.), another Judge in this District held that

plaintiff’s claim that a union’s “conspiratorial, continuing, . . . secretive and hostile conduct” in

its operation of a job referral system was speculative and did not excuse the failure to exhaust

union remedies.

        Finally, plaintiff offers but one explanation for failing to consider an appeal, as the

International Constitution states he must: namely, that there is nothing that that expressly states

that there is an appellate remedy for a hiring hall violation. That may be so, but it does not

matter: indeed, it would make no sense to state the menu of remedies where the right to appeal is

manifestly open-ended. Aside from that futile complaint, the plaintiff, like the plaintiff in

Douglas v. Am. Info. Techs. Corp., 877 F.2d 565, 574 (7th Cir. 1989), offered “no explanation”

as to why, “even if [he] did encounter bias at the lower echelons of the grievance process,” he

would not have “pursued the matter to the higher levels. . . .”

        He also fails to allege that either of of the officials to whom he complained could or

would have: 1) played a role in either a local-level hearing or in any appeal; o 2) had any ability

to influence the outcome at any level of the process. Furthermore, he ignores the guarantee of a

neutral hearing set forth in Local 500’s Constitution. (Doc. 8, Ex. A, Local 500 Const. Art. XI, §

3, at 106).




                                                      4
                                             Conclusion

       Plaintiff’s complaint fails to assert facts sufficient to justify his failure to pursue his

internal union remedies. He names two officials to whom he complained, but, aside from their

failure to act in response to his complaints, he alleges no indicia of hostility or bias. Simply not

doing what a member requests – even where those requests are recurrent – does not yield a

plausible inference that bias would have adversely affected the fairness of the union remedial

proceedings. More is required, but more is not to be found within the plaintiff’s complaint.

       It is, therefore,

       ORDERED THAT the defendant’s motion to dismiss (Doc. 10) be, and the same hereby

is, granted with prejudice.

       So ordered.



                                                                        /s/ James G. Carr
                                                                        Sr. U.S. District Judge




                                                       5
